Citation Nr: 1631243	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  12-33 695A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Marine Corps from July 1983 to July 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2016.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his current left knee disorder is due to his active service.  At the May 2016 hearing, he testified that he injured his left knee during service.   He reported that a bone had ruptured the skin and he required stitches.

The Veteran's service treatment records (STRs) show that in July 1985, he experienced an open wound knee injury that disrupted the tendons and fractured the patella.  A December 1985 left knee x-ray showed a possible nondisplaced patellar fracture and soft tissue injury.

The Veteran's current medical treatment records show he was diagnosed with left knee osteoarthritis in May 2016.  At the hearing, the Veteran testified that his treatment physician felt his left knee injury during active service was related to his current condition, although such a statement is not found in the treatment records currently of record.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, a VA examination is necessary to adjudicate the service connection claim.

Furthermore, the Veteran testified that he received treatment for his left knee at the VA Medical Center in Saginaw.  However, the record contains very little treatment evidence.  

Accordingly, the case is REMANDED for the following action:

1. Seek to obtain the treatment records from the VA medical center in Saginaw concerning his treatment for a left knee disorder.

2.  Schedule the Veteran for a VA examination.  The examiner should determine the current nature and severity of any left knee disorder.  The claims file should be provided to the examiner.  

The examiner then should address the following question:  Is it at least as likely as not (50 percent or greater) that any current left knee disorder either began during or was caused by the Veteran's active military service?  Why or why not?  In so doing, the examiner should take into account the Veteran's STRs showing a left knee injury during active service.

In providing the opinion, the examiner should comment on the relevance, if any, of the fact that the Veteran underwent a Venous Doppler in March 2009, and the fact that the Veteran's left leg was found to be "radiographically, anatomically, and physiologically" normal in May 2011.

3.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




